When the original opinion was filed in this case, I had some doubt as to the correctness of the holding that the attorney, Gordon Gibson, was acting as the attorney for plaintiff in error and not as amicus curiæ, and that the action of the attorney constituted a waiver of service of the controverting answer to the plea of privilege. I have examined the record more fully and am convinced that we were in error in so holding. The only appearance in the record by Gordon Gibson is a suggestion, as amicus curiæ, that there had been no service of the controverting affidavit. The trial court erroneously referred to this instrument as an appearance as amicus curiæ for the defendant, Woodlief Thomas. The instrument does not permit of the construction placed upon it by the trial court, and there can be no presumption that there was any other instrument filed. The certificate of the clerk states that the transcript contains "a true and correct transcript of all the proceedings had in cause styled R. I. Driver v. Woodlief Thomas, et al, No. 7229." It is true, as stated in the opinion of Chief Justice WALKER on motion for rehearing, that it was necessary for the trial court to authorize the appearance of an amicus curiæ, and that the judgment of the court shows that no such authority was given. The suggestion of amicus curiæ, as shown in the transcript and as copied in the opinion of the court, contains a request that the attorney be allowed to appear as amicus curiæ. Inasmuch as the instrument was filed and appears as a part of the proceedings in the cause, we must presume that the court admitted the appearance as amicus curiæ, otherwise, the suggestion could not have been filed.
The trial court, in its judgment, found that service of the controverting affidavit had been had in the manner provided by law. The record shows that this statement is not true. There is no evidence of any legal service on the plaintiff in error. The only appearance, therefore, was such action on the part of the attorney, Gordon Gibson, as would amount to a waiver of service. Waiver of service is quite different from service according to law. The only duty an amicus curiæ can perform is to call the court's attention to some matter, without the knowledge of which the court might be led into error. The amicus curiæ can only call the court's attention to such matters as the court could act upon without such suggestion. Moseby v. Burrow, 52 Tex. 396; State of Texas v. Jefferson Iron Co., 60 Tex. 312; Hurd v. Inglehart (Tex.Civ.App.)140 S.W. 119. He is not permitted to take charge of and conduct the litigation, and the record in this case does not show that the attorney in the court below did more than to make the suggestion of want of service.
In International  G. N. R. Co. v. Moore (Tex.Civ.App.) 32 S.W. 379, on page 380, the court said: "The appearance of John A. Green, Jr., as amicus curiæ, although he may have been defendant's regular attorney, did not bind defendant as an appearance; and it appears that the court did not consider his act as such an appearance, and appellee does not seem to claim that such was its effect. Birmingham Loan 
Auction Co. v. First Nat. Bank, 100 Ala. 249, 13 So. 945 [46 Am. St. Rep. 45]."
In Elliott v. Standard Steel Wheel  Tire Armor Co. (Tex.Civ.App.)173 S.W. 616, 617, it is said: "The third assignment is overruled. It is not believed that the appearance of the regular attorney as amicus curiæ to object to sufficiency of service * * * was in this case an appearance of the company."
The court cites International  G. N. R. Co. v. Moore, supra, and Olsen v. Insurance Co., 11 Tex. Civ. App. 371, 32 S.W. 446. The court must have known, in these cases, that the attorneys appearing as amicus curiæ were, in fact, attorneys for the defendants, as this fact is found in both opinions. Notwithstanding this, the court holds that an attorney for a party who makes suggestion as amicus curiæ does not thereby waive service on the defendant. The Supreme Court, in Chicago, R. I.  P. R. Co. v. Neil P. Anderson  Co., 105 Tex. 1,141 S.W. 513, Ann.Cas. 1915A, 198, recognized the right of an attorney for the defendant to appear as an amicus curiæ. There it was known by the trial court that the amicus curiæ was the attorney for the defendant, and, on appeal, he appears as one of the attorneys of record for defendant in the court below.
In Olcott v. Reese (Tex.Civ.App.) 291 S.W. 261, and Walker County Lumber Co. v. Edmonds (Tex.Civ.App.) 298 S.W. 610, both *Page 190 
opinions having been written by Judge Walker, now Chief Justice of this court, the court held that the defendants had entered their appearance prior to the suggestions by amicus curiæ. In Flinn v. Krotz,293 S.W. 625, by the San Antonio Court of Civil Appeals, the opinion by Judge Smith, the court held that the activities of the amicus curiæ did not constitute an appearance and waiver of service. There are expressions in all of these cases to the effect that an attorney cannot, under the guise of an amicus curiæ, avoid the consequences of his appearance on that ground. These expressions were not necessary to a decision in any of the cases. The law provides a method of service and the courts should require such method to be pursued unless it has been clearly waived. I do not believe that an attorney who merely suggests to the court that there is no service on his client thereby waives such service. This is especially true where he makes the suggestion as amicus curiæ.
The record does not support, in my opinion, the finding that the defendant was served with notice of the controverting affidavit, or that the attorney appeared in any other capacity than as amicus curiæ.